MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 119 
Docket:	   Aro-15-269	
Argued:	   May	5,	2016	
Decided:	  July	28,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                 KEVIN	W.	CARTON	
                                          	
                                       *****	
                                          	
                                 STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                  MICAH	CARTON	
	
	
JABAR,	J.	

      [¶1]	 	 Kevin	 W.	 Carton	 and	 Micah	 Carton	 appeal	 from	 judgments	 of	

conviction	 for	 unlawful	 trafficking	 in	 schedules	 drugs	 (Class	 B),	 17-A	 M.R.S.	

§	1103(1-A)(A)	 (2015),	 entered	 in	 the	 trial	 court	 (Aroostook	 County,	

Stokes,	J.).	 	 The	 Cartons	 challenge	 an	 order	 denying	 their	 motion	 to	 suppress	

evidence	 obtained	 in	 the	 course	 of	 police	 questioning	 and	 a	 warrantless	

search.		Because	the	Cartons	did	not	object	to	the	search,	and	because	a	public	
2	

safety	 exception	 to	 Miranda	 v.	 Arizona,	 384 U.S. 436  (1966),	 existed	 at	 the	

time	of	the	officer’s	questioning,	we	affirm	the	court’s	judgment.	

                                    I.		BACKGROUND	

	      [¶2]	 	 The	 following	 facts	 were	 found	 by	 the	 suppression	 court,	 are	

reviewed	 for	 clear	 error,	 and	 are	 supported	 by	 the	 record.	 	 See	 State	 v.	 Cote,	

2015 ME 78,	¶	9,	118 A.3d 805.	

	      [¶3]		On	November	26,	2013,	a	Maine	State	Police	trooper,	who	was	also	

a	certified	member	of	the	Maine	Drug	Enforcement	Agency’s	Clandestine	Drug	

Lab	 Enforcement	 Team	 (MDEA-CDLET),	 received	 a	 call	 instructing	 him	 to	

contact	 a	 State	 Police	 dispatcher	 with	 whom	 the	 officer	 was	 familiar.	 	 The	

dispatcher	informed	the	trooper	that	she	suspected	that	a	family	member	may	

have	 been	 involved	 in	 the	 production	 of	 methamphetamine.	 	 The	 trooper	

proceeded	to	Amity	to	meet	with	the	dispatcher	and	her	brother-in-law,	who	

owned	 a	 hunting	 camp	 where	 he	 permitted	 members	 of	 his	 family	 to	 stay	

during	the	hunting	season.		The	owner	allowed	the	Cartons	to	stay	at	the	camp	

with	 his	 permission	 for	 varying	 lengths	 of	 time.	 	 The	 owner’s	 son	 had	

previously	 informed	 him	 that	 he	 had	 seen	 his	 cousins,	 the	 Cartons,	 mixing	

chemicals	inside	a	bottle	while	staying	at	the	camp.	
                                                                                                            3	

	       [¶4]		After	the	meeting	in	Amity,	the	trooper	drove	to	the	camp	with	the	

camp	owner	in	his	pickup	truck.		During	the	drive,	the	camp	owner	informed	

the	trooper	that	he	owned	the	one-room	hunting	camp	and	gave	the	trooper	

permission	to	search	it.	

	       [¶5]	 	 When	 the	 uniformed	 trooper	 entered	 the	 camp	 with	 the	 owner,	

one	of	the	Cartons	asked	the	officer,	“What’s	up?”		The	trooper	responded	by	

informing	the	Cartons	that	he	was	there	to	“look	around.”		Neither	Kevin	nor	

Micah	Carton	objected	to	the	search	of	the	camp.			

	       [¶6]		On	the	floor	of	the	bunkroom,	the	trooper	observed	a	plastic	bottle	

containing	off-white	liquid,	which	he	believed	to	be	liquid	methamphetamine.		

He	 also	 observed	 a	 backpack	 containing	 drain	 cleaner	 and	 a	 container	 of	

muriatic	acid.		The	trooper	concluded	that	he	had	discovered	the	components	

of	 a	 “one	 pot”	 methamphetamine	 production	 system,	 and	 that	 the	 bottle	

containing	the	off-white	liquid	was	the	reaction	vessel	of	the	system.1		During	

his	 search,	 the	 trooper	 did	 not	 observe	 any	 tubing	 or	 tin	 foil	 as	 is	 often	

associated	with	the	“one	pot”	system,	nor	did	he	smell	any	pungent	odors	as	is	

    1		The	court	heard	testimony	from	the	officer	that	in	the	“one	pot”	system	of	methamphetamine	

manufacture,	two	bottles	are	used	to	produce	methamphetamine.		The	first,	known	as	the	reaction	
vessel,	 is	 used	 to	 create	 liquid	 methamphetamine,	 or	 “sludge.”	 	 The	 second	 bottle,	 known	 as	 the	
gassing	 generator,	 is	 used	 for	 a	 second	 chemical	 reaction	 to	 produce	 hydrogen	 chloride	 gas—a	
substance	 highly	 toxic	 to	 humans.	 	 Muriatic	 acid	 is	 commonly	 used	 as	 a	 component	 in	 the	
production	 of	 hydrogen	 chloride	 gas.	 	 The	 “sludge”	 and	 the	 hydrogen	 chloride	 gas	 are	 then	
combined	to	create	solid	methamphetamine.	
4	

characteristic	 of	 the	 release	 of	 dangerous	 hydrogen	 chloride	 gas	 during	

production	of	methamphetamine	using	the	“one	pot”	system.	

	     [¶7]	 	 After	 finding	 the	 items	 in	 the	 bunkroom,	 the	 trooper	 placed	 the	

Cartons	under	arrest	and	restrained	them	with	handcuffs.		While	the	Cartons	

were	 handcuffed,	 and	 before	 the	 officer	 read	 them	 their	 Miranda	 rights,	 the	

trooper	asked	Kevin	Carton	where	the	gassing	generator	was	located	because	

he	believed	that	the	device	could	result	in	such	hazards	as	fire	or	the	release	

of	 toxic	 gas.	 	 Kevin	 responded	 to	 the	 trooper’s	 question,	 indicating	 that	 the	

gassing	generator	was	broken	and	outside	of	the	camp.			

	     [¶8]	 	 On	 November	 27,	 2013,	 a	 special	 agent	 of	 the	 MDEA-CDLET	

applied	 for	 a	 warrant	 to	 search	 the	 camp	 for	 evidence	 of	 illegal	 drug	

manufacture	 and	 trafficking.	 	 The	 District	 Court	 (O’Mara,	 J.)	 issued	 a	 search	

warrant	that	day.	

	     [¶9]	 	 On	 March	 6,	 2014,	 the	 Cartons	 were	 each	 charged	 by	 indictment	

with	 one	 count	 of	 unlawful	 trafficking	 in	 scheduled	 drugs	 (Class	 B),	

17-A	M.R.S.	§	1103(1-A)(A).		On	July	23,	2014,	the	Cartons	filed	a	joint	motion	

to	suppress	(1)	evidence	obtained	from	the	officer’s	initial	search	of	the	camp	

on	November	26th,	(2)	any	and	all	statements	made	as	a	result	of	the	officer’s	

pre-Miranda	questioning	at	the	camp	on	November	26th,	and	(3)	any	and	all	
                                                                                                     5	

evidence	 obtained	 as	 a	 result	 of	 searches	 conducted	 pursuant	 to	 the	

November	 27th	 search	 warrant	 because	 of	 an	 alleged	 misstatement	 in	 the	

affidavit	supporting	the	issuance	of	the	warrant.2	

	       [¶10]	 	 Following	 a	 hearing	 on	 January	 27,	 2015,	 the	 trial	 court	

(Stokes,	J.)	 denied	 the	 joint	 motion	 to	 suppress.	 	 In	 its	 order,	 the	 court	

concluded	that	the	trooper’s	initial,	warrantless	search	of	the	camp	was	valid	

because	 he	 had	 permission	 from	 the	 camp’s	 owner.	 	 The	 court	 further	

concluded	that	because	he	had	the	owner’s	permission,	the	trooper	was	under	

no	 obligation	 to	 consult	 with	 the	 Cartons	 as	 to	 whether	 they	 objected	 to	 the	

search.	 	 The	 court	 concluded	 that	 Kevin	 Carton’s	 statement	 regarding	 the	

location	 of	 the	 gassing	 generator	 was	 admissible	 under	 the	 public	 safety	

exception	 to	 the	 Miranda	 rule	 as	 recognized	 in	 New	 York	 v.	 Quarles,	 467 U.S.
649,	 653	 (1984).	 	 It	 further	 concluded	 that	 the	 trooper’s	 concern	 for	 the	

location	of	the	gassing	generator	was	appropriate	and	sufficient	to	qualify	for	

the	 public	 safety	 exception	 to	 Miranda.	 	 It	 reasoned	 that	 Quarles	 did	 not	

require	 the	 public	 safety	 issue	 to	 be	 “acute”	 in	 order	 for	 the	 exception	 to	

apply,	that	the	trooper	had	probable	cause	to	believe	that	a	“one	pot”	system	


    2		The	alleged	misstatement	in	the	affidavit	was	that	the	officer	observed	Micah	Carton	“cooking	

methamphetamine	 in	 the	 kitchen”	 of	 the	 hunting	 camp	 when	 he	 arrived,	 whereas	 the	 officer’s	
incident	report	stated	that	the	officer	had	observed	Micah	Carton	“cooking	supper	in	the	kitchen.”	
6	

utilizing	 a	 gassing	 generator	 was	 at	 the	 camp,	 and	 that	 the	 conspicuous	

absence	of	the	gassing	generator	among	the	other	components	was	enough	to	

justify	the	pre-Miranda	question.	

	         [¶11]	 	 The	 court	 also	 denied	 the	 Cartons’	 joint	 motion	 to	 suppress	 the	

results	 of	 searches	 conducted	 pursuant	 to	 the	 November	 27,	 2013,	 search	

warrant.		Although	the	affidavit	included	a	statement	that	the	State	conceded	

was	 erroneous	 with	 regard	 to	 the	 trooper’s	 observation	 of	 Micah	 Carton’s	

activity	 in	 the	 kitchen,	 the	 court	 concluded	 that	 there	 was	 other	 sufficient	

information	 to	 support	 the	 issuance	 of	 the	 search	 warrant.	 	 The	 court	 ruled	

that	 under	 the	 totality	 of	 the	 circumstances	 contained	 in	 the	 affidavit,	 and	

allowing	 for	 all	 reasonable	 inferences	 that	 could	 have	 been	 drawn	 from	 it,	

there	was	a	“fair	probability”	sufficient	to	sustain	the	magistrate’s	issuance	of	

the	search	warrant.	

	         [¶12]	 	 On	 May	 6,	 2015,	 the	 Cartons	 each	 entered	 a	 conditional	 guilty	

plea	 to	 the	 sole	 charge	 of	 unlawful	 trafficking	 of	 scheduled	 drugs	 (Class	 B),	

17-A	M.R.S.	§	1103(1-A)(A),	pursuant	to	M.R.	Crim.	P.	11.3		On	May	20,	2015,	

the	 court	 entered	 judgments	 of	 conviction,	 sentencing	 each	 brother	 to	

fifty-four	 months	 of	 commitment	 to	 the	 Department	 of	 Corrections	 with	 all	


     3	 	 The	 Maine	 Rules	 of	 Unified	 Criminal	 Procedure	 (effective	 July	 1,	 2015)	 were	 not	 in	 effect	 in	

Aroostook	County	when	the	pleas	were	entered.			
                                                                                           7	

but	 six	 months	 suspended,	 three	 years	 of	 probation,	 and	 a	 fine	 of	 two	

thousand	dollars.		The	Cartons	timely	appealed.		See	M.R.	App.	P.	2(b)(2)(A).	

                                     II.		DISCUSSION	

	      [¶13]		In	reviewing	an	order	denying	a	motion	to	suppress,	we	review	

questions	 of	 law	 de	 novo.	 	 Cote,	 2015 ME 78,	 ¶	 9,	 118 A.3d 805.	 	 We	 “will	

uphold	the	court’s	denial	of	a	motion	to	suppress	if	any	reasonable	view	of	the	

evidence	supports	the	trial	court’s	decision.”		State	v.	Diana,	2014 ME 45,	¶	11,	

89 A.3d 132.	

A.     Warrantless	Search	

	      [¶14]	 	 The	 Cartons	 argue	 that	 although	 the	 owner	 of	 the	 camp	

consented	 to	 the	 officer’s	 search,	 they	 nevertheless	 had	 a	 reasonable	

expectation	 of	 privacy	 at	 the	 camp.	 	 They	 further	 contend	 that	 because	 they	

were	guests	of	the	camp	owner,	they	had	the	right	to	object	to	the	warrantless	

search	 and	 should	 have	 been	 granted	 the	 opportunity	 to	 do	 so	 before	 the	

officer	began	his	search.	

	      [¶15]	 	 Both	 the	 United	 States	 and	 Maine	 Constitutions	 guarantee	

citizens	 protection	 against	 unreasonable	 searches	 and	 seizures.	 	 U.S.	 Const.	

amend	 IV;	 Me.	Const.	 art.	 I,	 §	 5;	 State	 v.	 Glover,	 2014 ME 49,	 ¶	 10,	 89 A.3d
1077.		This	authority	applies	to	defendants	who	have	a	legitimate	expectation	
8	

of	 privacy	 in	 the	 location	 of	 the	 search.	 	 Rakas	 v.	 Illinois,	 439 U.S. 128,	 143	

(1978).	

	      [¶16]	 	 The	 owner	 of	 a	 home	 has	 the	 right	 to	 consent	 to	 a	 warrantless	

search	 by	 law	 enforcement.	 	 Fernandez	 v.	 California,	 134	 S.	 Ct.	 1126,	 1132	

(2014).		However,	the	United	States	Supreme	Court	has	generally	recognized	

that	an	overnight	guest	in	a	home	has	a	reasonable	expectation	of	privacy	in	

that	 home.	 	 Minnesota	 v.	 Olson,	 495 U.S. 91,	 96-97	 (1990);	 see	 also	 Stoner	 v.	

California,	376 U.S. 483,	488-90	&	n.7	(1964)	(holding	that	hotel	night	clerk’s	

consent	 to	 search	 an	 occupied	 guest	 room	 was	 not	 valid	 consent	 and	 the	

evidence	obtained	from	the	search	was	inadmissible).	

	      [¶17]		An	officer	may	conduct	a	warrantless	search	of	premises	without	

the	consent	of	a	defendant,	provided	that	the	officer	has	obtained	the	consent	

of	 “a	 third	 party	 who	 possesse[s]	 common	 authority	 over	 or	 other	 sufficient	

relationship	to	the	premises	or	effects	sought	to	be	inspected.”		United	States	v.	

Matlock,	 415 U.S. 164,	 171	 (1974).	 	 However,	 if	 the	 defendant	 is	 lawfully	

present	 and	 objects,	 the	 search	 may	 not	 be	 conducted	 without	 a	 warrant.		

Georgia	v.	Randolph,	547 U.S. 103,	120	(2006).	

	      [¶18]		In	Randolph,	police	responded	to	a	domestic	dispute	between	an	

estranged	couple.		Id.	at	107.		The	wife	informed	police	that	her	husband	was	
                                                                                           9	

an	active	cocaine	user	and	that	they	would	be	able	to	find	evidence	of	cocaine	

use	in	his	home.		Id.		Police	asked	the	husband	for	consent	to	search	his	house	

and	the	husband	refused.		Id.		Police	then	turned	to	the	wife	and	asked	for	her	

consent,	which	she	gave.		Id.		The	police	found	evidence	of	cocaine	during	their	

search.		Id.	

	      [¶19]	 	 The	 Supreme	 Court	 ruled	 that	 the	 search	 of	 the	 home	 was	

unreasonable,	 as	 the	 husband	 was	 physically	 present	 and	 gave	 an	 express	

denial	 of	 consent,	 even	 though	 his	 wife	 later	 consented	 to	 the	 search.	 	 Id.	 at	

120.		The	Court	held	that	“[d]isputed	permission	is	no	match	for	[the]	central	

value	 of	 the	 Fourth	 Amendment,”	 i.e.,	 that	 “the	 home	 is	 entitled	 to	 special	

protection	 as	 the	 center	 of	 the	 private	 lives	 of	 our	 people.”	 	 Id.	 at	 115	

(quotation	 marks	 omitted).	 	 In	 the	 Court’s	 estimation,	 the	 right	 that	 a	

nonconsenting	 co-occupant	 has	 to	 privacy	 outweighs	 any	 interest	 the	

consenting	 co-occupant	 has	 in	 allowing	 the	 premises	 to	 be	 searched.	 	 Id.	 	 As	

Justice	Souter,	writing	for	the	Court,	stated,	

       We	therefore	hold	that	a	warrantless	search	of	a	shared	dwelling	
       for	 evidence	 over	 the	 express	 refusal	 of	 consent	 by	 a	 physically	
       present	resident	cannot	be	justified	as	reasonable	as	to	him	on	the	
       basis	of	consent	given	to	the	police	by	another	resident.	
	
Id.	at	120.	
10	

	      [¶20]	 	 Randolph,	 however,	 does	 not	 require	 law	 enforcement	 to	

affirmatively	 seek	 the	 consent	 of	 physically	 present	 co-tenants	 who	 may	

object.	 	 Id.	 at	 121-22	 (holding	 that	 there	 is	 no	 need	 to	 affirmatively	 seek	 the	

consent	of	a	potentially	objecting	 co-tenant	when	consent	has	been	given	by	

another	 co-tenant,	 unless	 law	 enforcement	 has	 removed	 the	 potentially	

objecting	 co-tenant).	 	 Here,	 a	 uniformed	 officer	 entered	 the	 camp.	 	 The	

Cartons	asked	what	the	officer	was	doing	there,	and	he	informed	them	that	he	

was	there	to	“look	around.”		The	officer	had	previously	received	the	consent	of	

the	owner	to	search	the	camp.		Neither	of	the	Cartons	affirmatively	denied	the	

officer	consent	to	conduct	the	search.		Given	the	lack	of	any	objection	by	the	

Cartons,	 and	 because	 the	 officer	 had	 previously	 received	 the	 consent	 of	 the	

owner	 to	 search	 the	 camp,	 the	 court	 did	 not	 err	 in	 concluding	 that	 the	

warrantless	search	was	valid.	

B.     Pre-Miranda	Statement	

	      [¶21]	 	 The	 Cartons	 argue	 that	 Kevin	 Carton	 was	 in	 custody	 when	 he	

indicated	to	the	officer	where	the	gassing	generator	was	located,	and	that	his	

statement	 is	 therefore	 inadmissible	 against	 them	 because	 it	 was	 made	 while	

Kevin	 was	 under	 arrest	 but	 before	 he	 was	 informed	 of	 his	 Miranda	 rights.		

They	further	argue	that	the	public	safety	exception	to	Miranda	as	announced	
                                                                                         11	

by	 the	 United	 States	 Supreme	 Court	 in	 Quarles	 does	 not	 apply	 in	 the	 instant	

case	 because	 the	 threat	 of	 exposure	 to	 the	 contents	 of	 the	 gassing	 generator	

was	not	an	imminent	threat	to	public	safety.	

	      [¶22]		Generally,	a	defendant	who	is	in	custody	must	be	advised	of	his	

or	 her	 Miranda	 rights	 prior	 to	 an	 interrogation	 by	 law	 enforcement	 in	 order	

for	statements	made	during	the	interrogation	to	be	admissible	against	him	or	

her	 in	 the	 defendant’s	 subsequent	 trial.	 	 State	 v.	 Dion,	 2007 ME 87,	 ¶	 21,	

928 A.2d 746.		Statements	made	by	a	defendant	in	custody	before	being	given	

a	 Miranda	 warning	 may	 still	 be	 admissible	 if	 they	 fall	 within	 one	 of	 several	

exceptions.	 	 Quarles, 467 U.S.	 at	 655,	 687	 n.10.	 	 In	 Quarles,	 the	 United	 States	

Supreme	 Court	 articulated	 one	 of	 these	 exceptions	 as	 occurring	 when	 the	

interrogation	 is	 prompted	 by	 a	 concern	 for	 public	 safety.	 	 Id.	 at	 655-56.	 	 In	

recognizing	the	public	safety	exception,	the	Court	held	that	“concern	for	public	

safety	 must	 be	 paramount	 to	 adherence	 to	 the	 literal	 language	 of	 the	

prophylactic	rules	enunciated	in	Miranda.”		Id.	at	653.	

	      [¶23]		Federal	courts	have	held	that	the	public	safety	exception	applies	

to	law	enforcement	questioning	related	to	the	location	of	a	gassing	generator	

or	other	methamphetamine	manufacturing	equipment.		See,	e.g.,	United	States	

v.	 Noonan,	 745 F.3d 934,	 938	 (8th	 Cir.	 2014)	 (holding	 that	 the	 public	 safety	
12	

exception	applied	when	a	deputy	had	probable	cause	to	believe	that	a	stopped	

driver	was	a	methamphetamine	manufacturer	and	the	officer	asked	if	a	“one	

pot”	was	in	the	car	to	avoid	being	sprayed	with	toxic	chemicals);	United	States	

v.	King,	182	F.	App’x	88,	91	(3d	Cir.	2006)	(holding	that	officers’	pre-Miranda	

questions	 concerning	 active	 methamphetamine	 production	 were	 within	 the	

public	 safety	 exception);	 see	 also	 State	 v.	 Bilynsky,	 2007 ME 107,	 ¶¶	 29-30,	

932 A.2d 1169  (holding	 that	 questions	 about	 the	 location	 of	 a	 gassing	

generator	    and	    other	   equipment	      related	   to	   the	   production	     of	

methamphetamine	fall	within	the	“protective	sweep”	exception	to	Miranda).	

	     [¶24]		Here,	the	officer	had	probable	cause	to	believe	that	there	existed	

a	 risk	 to	 public	 safety	 because	 the	 whereabouts	 of	 the	 source	 of	 a	 potential	

danger	to	the	public	was	unknown.		Although	the	officer	did	not	notice	tin	foil,	

tubing,	 or	 the	 pungent	 scent	 associated	 with	 an	 operative	 gassing	 generator,	

he	 did	 observe	 other	 components	 of	 a	 “one	 pot”	 system,	 as	 well	 as	 muriatic	

acid,	 which	 is	 used	 in	 the	 gassing	 generator	 to	 produce	 toxic	 hydrogen	

chloride	gas.		The	officer	did	not	know	that	the	generator	was	located	outside	

of	 the	 camp.	 	 Because	 the	 officer’s	 questions	 were	 prompted	 by	 his	 concern	

for	 public	 safety,	 the	 court	 did	 not	 err	 in	 concluding	 that	 Kevin	 Carton’s	

statements	were	admissible	under	the	public	safety	exception	to	Miranda.			
                                                                               13	

	        The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	       	       	    	
	
On	the	briefs:	
	
      Matthew	 C.	 Garascia,	 Esq.,	 Auburn,	 for	 appellants	 Kevin	
      Carton	and	Micah	Carton	
      	
      Todd	R.	Collins,	District	Attorney,	and	Kurt	A.	Kafferlin,	Asst.	
      Dist.	 Atty.,	 8th	 Prosecutorial	 District,	 Houlton,	 for	 appellee	
      State	of	Maine	
	
	
At	oral	argument:	
	
      Matthew	 C.	 Garascia,	 Esq.,	 for	 appellants	 Kevin	 Carton	 and	
      Micah	Carton	
      	
      Kurt	A.	Kafferlin,	Asst.	Dist.	Atty.,	for	appellee	State	of	Maine	
	
	
	
Aroostook	County	(Houlton)	Superior	Court	docket	numbers	CR-2013-183,	184	
FOR	CLERK	REFERENCE	ONLY